ORDER

PER CURIAM:
AND NOW, this 28th day of October, 1994, an Order and Rule to Show Cause having been entered by this Court on *190September 26, 1994, upon consideration of the responses filed, it is hereby ORDERED that:
1. The Rule is made absolute and, pursuant to Rule 208(f), Pa.R.D.E., respondent is placed on temporary suspension until further definitive action by this Court;
2. Respondent shall comply with the provisions of Rule 217, Pa.R.D.E.;
3. The President Judge of the Court of Common Pleas of Philadelphia, in accordance with Rule 217(g), Pa.R.D.E., shall take such further action and make such further orders as may be necessary to protect fully the rights and interests of respondent’s clients.
This Order constitutes an imposition of public discipline within the meaning of Rule 402, Pa.R.D.E., pertaining to confidentiality.
MONTEMURO, J., is sitting by designation.